DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/22/2019 and 08/06/2019 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 9 of the instant specification, the ratio of curvature (radius "r" or "critical parameter") to the hydraulic diameter of the channel is defined by the formula 2ra2/Dh3 which can be interpreted as 2*r*a*2/Dh*3 which equivalent to 4*r*a/3*Dh, whereas in paragraph 33, hydraulic diameter is defined by the formula 2ra2/Dh3.

Appropriate correction is required.

Claim Status
Claims 1-5 are pending, with claims 1-5 being examined and no claims deemed withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 6 ends in: “wherein:”, and lines 7 and 9 begin with “wherein the ratio”, and so the claim reads “ wherein wherein the ratio” for either condition, a and or b.
Claims 2-5 are objected to by virtue of their dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cross-sectional area of the channel" in line 7.  This is unclear as there is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "hydrodynamic curvature " in line 9.  This is unclear as there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a hydraulic diameter (Dh)” in line 6, however, in line 7, Dh is also used for the cross-sectional area of the channel, and in line 9, Dh is used for hydrodynamic curvature. This is unclear as the terms are not used in the art as equivalents, for example, hydraulic diameter is defined in the art in terms of the cross-sectional area of a channel divided by the wetted perimeter, (“HYDRAULIC DIAMETER”, Neutrium, April 1, 2012, https://neutrium.net/fluid-flow/hydraulic-diameter/ ). In light of the specification, the examiner will interpret the claim limitations of cross-sectional area and hydrodynamic curvature as the hydraulic diameter with the term Dh. 
Claim 1 recites the limitation “defined by the formula 2ra2/Dh3 is less than about 0.03” which is disclosed in paragraph 9 of the instant specification. This can be interpreted as 2*r*a*2/Dh*3 which equivalent to 4*r*a/3*Dh, whereas in paragraph 33 of the instant specification, hydraulic diameter is defined by the formula 2ra2/Dh3 and this is unclear as to which of these formula definitions the ratio of curvature to hydraulic diameter should be. For examination, the examiner will interpreted this to be defined by the formula 2ra2/Dh3
So the following limitations will read:
a.  wherein the ratio of the particle diameter to the hydraulic diameter (a/Dh) is between about 0.03 and about 0.06 and/or
b. wherein the ratio of curvature to hydraulic diameter defined by the formula 2ra2/Dh3 is less than about 0.03.

2 recites the limitation "microchannel" in line 1.  This is unclear as there is insufficient antecedent basis for this limitation in the claim.

Claims 3-5 are rejected by virtue of their dependence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Carlo et al. “Equilibrium Separation and Filtration of Particles Using Differential Inertial Focusing” Anal. Chem. 2008, 80, 2204-2211, hereinafter Di Carlo.
Regarding claim 1, Di Carlo discloses a device (Fig 1A) as microfluidic system for focusing particles suspended in a fluid (abstract),comprising:
a substrate (PDSM as a substrate; Supplemental Information, p 4, first full paragraph), 
a focusing channel (Fig 1A and 1B), formed in the substrate (Supplemental Information, p 4, first full paragraph). The focusing channel spanning a length from an inlet to an outlet (Fig 1A) for receiving a flow of particles suspended in fluid (Fig 1A), the particles have a diameter (a) of 4.0 µm and the focusing channel has a hydraulic 

Regarding claim 2, Di Carlo discloses all of the limitations of claim 1, wherein the focusing channel comprises a repetitively curved segment (Fig 1A).

Regarding claim 3, Di Carlo discloses all of the limitations of claim 2, wherein the repetitively curved segment comprises a repeating series of identically-shaped curved sections (Fig 1A).

Regarding claim 4, Di Carlo discloses all of the limitations of claim 3, wherein the identically-shaped curved sections are asymmetrically shaped (Fig 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Di Carlo et al. “Equilibrium Separation and Filtration of Particles Using Differential Inertial Focusing” Anal. Chem. 2008, 80, 2204-2211, hereinafter Di Carlo, as applied to claim 1 above, in further view of Simpson et al. US 20150198517 A1 hereinafter Simpson.
Regarding claim 5, Di Carlo discloses all of the limitations of claim 1. Di Carlo further discloses that particles of a size range from 2 µm to 12 µm (Fig 2) are used and biological cells have good viability in this system (p 2210, col 2, first full paragraph), but Di Carlo does not disclose wherein the particles comprise bovine sperm.
However, Simpson is in the analogous art of microfluidic systems for sorting and selecting spermatozoa (Abstract). Simpson discloses that asymmetric particles include red blood cells and sperm cells (par 6) and both can be focused, sorted, and selected (par 51). Cell discrimination is particularly important in livestock species such as cattle for artificial insemination between “male” and “female” spermatozoa (par 3). Simpson further discloses a microfluidic device (Fig 6B) with a focusing channel (FF) (Fig 6A) for orientation and separation of bovine sperm (par 59).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the technique of using microfluidic systems for separating red blood cells and orienting and separating bovine sperm taught in Simpson to improve the microfluidic system taught in Di Carlo in order to achieve the orientation and separation of bovine sperm which is particularly important 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gossett et al. “Particle Focusing Mechanisms in Curving Confined Flows” Anal. Chem. 2009, 81, 8459–8465 discloses a microfluidic system for focusing particles, having an inlet and outlet asymmetrically curved channels with ratio of curvature for particle diameters of 2.2 µm.
Di Carlo et al. “Continuous inertial focusing, ordering, and separation of particles in microchannels” PNAS November 27, 2007 vol. 104 no. 48 18893 discloses a microfluidic system for focusing particles, having an inlet and outlet asymmetrically curved channels with a ratio of particle diameter to hydraulic diameter of the focus channel between 0.02 to 0.5.
Masaeli et al. US 20170333902 A1 discloses a microfluidic system for focusing particles, having an inlet and outlet asymmetrically curved channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797